DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 11/09/2021.
Claims 1-2, 4-9, 11-14 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but are moot in view of new ground(s) of rejection.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” and “controller” in claims 1-7,  “display” and “communication module” in claims 15. These units will be read as physical 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 8, 13, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chambers (US 10,972,524) in view of Venolia et al. (US 2017/0054773, “Venolia”) and Townsend et al. (US 10,319,410 B1, “Townsend”).

For claim 1, Chambers discloses an electronic device comprising:
a communication unit; and a controller (fig. 1, 10, claim 5, broadcast server with processors and communication units for links to networks), wherein the controller is configured to:
while an image received from a first electronic device is being transmitted to one or more second electronic devices so as to be displayed by the one or more second electronic devices (col. 3, par. 4, col. 4, par. 3, a live stream from a stream owner to viewers), receive data relating to feedback on the image from the one or more second electronic devices via the communication unit (fig. 2, col. 5, l. 34-56, receiving feedback in the form of comments, reactions from the viewers), wherein the image comprises a plurality of frames (fig. 5, col. 9, par. 2, stream has a plurality of frames (images at timestamps)) and wherein the data relating to feedback is data regarding a user input detected on a screen of the one or more second electronic devices while the image is displayed on the screen of the one or more second electronic device (col. 1, l. 15-20, a viewer can access live streams through various methods, such as via a web browser on a computer, an app on a mobile phone, or platform-dedicated software on a gaming console. In addition, the streaming platform may include chat functionality, allowing viewers to interact with a stream owner in real-time);
based on the data relating to the feedback, determine one or more frames corresponding to a point in time at which the data relating to the feedback is received, from among the plurality of frames (col. 9, par. 2, the chat activity associated with the video stream includes chat messages distributed across different point in time in the video stream (e.g., based on timestamps on each chat message). The retrieval component 305 may also calculate latency between the video stream 108 and chat activity 104. The retrieval component 305 then syncs the video stream 108 with the chat activity 104 using the latency. Doing so provides a more accurate presentation of viewer reactions during a particular point in time of the video stream 108. In other words, frames are identified wherein a frame is a point in time of the stream which is synchronized with the chat timestamps)
provide the one or more second electronic devices with partial images as images corresponding to preferences of users related to the one or more second electronic devices (col. 8, l. 46-58, proving the highlight videos to the viewers, col. 9, par. 1-2, the highlight videos are based on preference of the viewers, e.g., comment “clutch” towards a good play, reactions of the viewers to certain segments at timestamps in the live stream).
Chambers does not disclose a touch screen. Even though Chambers discloses mobile phones which were known to have touch screen interfaces.
Venolia discloses a touchscreen for inputting text chats in a chat box during streaming content ([0065])
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply Venolia’s teachings of a touchscreen device for streaming and chatting to Chambers’ system simply to provide users with ease of entering chats via a touch screen.

Townsend discloses based on a type of the image, determine a sequence of the one or more frames to compose partial images; based on the sequence, generate the partial images from the one or more frames (col. 3, l. 14-26, annotation data may indicate subjects included in the video data or other characteristics of the video data (hereinafter, subjects and characteristics may be jointly referred to as “characteristics”), such as specific identities, people, faces, objects, pets, locations, landmarks, scenes, etc. represented in the video data or motion data, scene data, audio information, time data, directional data, etc. corresponding to the video data. In some examples, the annotation data may include an annotation database listing individual video frames and associated characteristics, a master clip table listing individual video clips and associated characteristics and/or video tag(s) indicating characteristics corresponding to specific video frame(s); col. 3, l. 60-col. 3, l. 34, fig. The server(s) 112 may select the sequence based on a number of video clips to include in the video summarization. For example, a relatively small number of video clips may be organized chronologically or using other criteria without regard to a narrative, whereas a relatively large number of video clips may be organized in a narrative sequence with individual video clips selected to narrate the story. In some examples, the sequence may specify multiple primary tracks (e.g., narrations) and may alternate between them. For example, the server(s) 112 may identify a first track A and a second track B and may alternate between track A and track B (e.g., A-B-A-B). Additionally or alternatively, the server(s) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply Townsend’s teachings of sequencing of clips/ frames based on content types to Chambers-Venolia’s teachings in order to enhance Chambers’ video highlights with variations of highlights based on content types or characteristics.
	
For claim 6, Chambers discloses the controller is configured to:
based on at least one of a case in which a number of the data relating to the feedback is less than a designated number or a case in which a length of the image is shorter than a designated length, generate a representative image for the image; and transmit the representative image to the one or more second electronic devices (col. 9, last par., generating highlight of low user interest).

For claim 7, Chambers discloses the controller is configured to:
in response to reception of a designated number or more of the data relating to the feedback during a designated time, transmit data relating to an enhancement effect on the image, which is to be displayed in the one or more second electronic devices, to the one or more second electronic devices (col. 9, last par., enhancement data is data that represents high interest or low interest based on feedbacks, col.10, par. 3, generating the highlights based on the data); and
proving the highlight videos to any viewers).

Claims 8, 13, 14 are rejected for the same rationale in claims 1, 6, 7.

Claim(s) 4, 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chambers-Venolia-Townsend in view of Vaziri (US 10064552).

For claims 4, 11, Chambers-Venolia-Townsend does not discloses the controller is configured to: while the image is being received from the first electronic device, receive information relating to a location of the first electronic device from the first electronic device; and generate the partial images based on the location of the first electronic device.
Vaziri discloses while the image is being received from the first electronic device, receive information relating to a location of the first electronic device from the first electronic device; and generate the partial images based on the location of the first electronic device (col. 23, l. 48-57, tagging video summaries with GPS location, col. 7, l. 31, live broadcast).
It would have been obvious to one skilled in the art before the effective filing date of the invention to generate summaries as taught by Chambers-Venolia-Townsend based on location as suggested by Vaziri with the motivation of providing the viewers with useful information such as location of the video. 

Claim(s) 2, 5, 9, 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chambers-Venolia-Townsend in view of Willette (US 10864447).

For claim 2, 9, Chambers-Venolia-Townsend does not disclose the controller is configured to: receive text related to the image from at least one of the first electronic device or the one or more second electronic devices; determine a type of the image based on the text; and generate the partial images based on the data relating to the feedback and the type of the image.
Willette discloses a controller is configured to: receive text related to the image from at least one of the first electronic device or the one or more second electronic devices; determine a type of the image based on the text; and generate the partial images based on the data relating to the feedback and the type of the image (col. 23, last par., spectator inputs (obviously comprising text) regarding which genres, broadcasters, players…) is used to generate personal highlights)   
It would have been obvious to one skilled in the art before the effective filing date of the invention to generate summaries as taught by Chambers-Venolia-Townsend based on user preferences or inputs as suggested by Willette with the motivation of providing the viewers with personal highlights more suitable to the viewers. 

For claims 5, 12, Chambers-Venolia-Townsend does not disclose the controller is configured to: receive information relating to the preference of each of the one or more second electronic devices from the one or more second electronic devices; and based 
Willette discloses a controller is configured to: receive information relating to the preference of each of the one or more second electronic devices from the one or more second electronic devices; and based on the preference of each of the one or more second electronic devices, generate a partial image for each of the one or more second electronic devices (fig. 5, col. 23, last  par., a spectator highlight 510B is generated based on each spectator highlight inputs or preferences as compared to general highlight 510A).
It would have been obvious to one skilled in the art before the effective filing date of the invention to generate summaries as taught by Chambers-Venolia-Townsend based on user preferences or inputs as suggested by Willette with the motivation of providing the viewers with personal highlights more suitable to the viewers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452